PER CURIAM.
We affirm the final judgment entered in favor of appellees in a wrongful death action upon a finding that of the many errors appellants cite as grounds for reversal, those that might justify such a result were not sufficiently preserved for review. See Lusk v. State, 446 So.2d 1038 (Fla.), cert. denied, 469 U.S. 873, 105 S.Ct. 229, 83 L.Ed.2d 158 (1984); Ed Ricke & Sons, Inc. v. Green, 468 So.2d 908 (Fla.1985); Brumage v. Plummer, 502 So.2d 966 (Fla. 3d *462DCA 1987); Little v. Bankers Nat’l Life Ins. Co., 369 So.2d 637 (Fla. 3d DCA 1979). In addition, we reject appellants’ contention that the amount of the jury verdict was excessive. Bould v. Touchette, 349 So.2d 1181 (Fla.1977); Walt Disney World Co. v. Goode, 501 So.2d 622 (Fla. 3d DCA 1986).
The remaining points lack merit.
Affirmed.